May 4, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:The Dreyfus Fund Incorporated1933 Act File No.: 2-094551940 Act File No.: 811-00523CIK No.: 0000030146Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 169 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 27, 2016.Please address any comments or questions to my attention at 212-922-4296.Sincerely,/s/ Enrique UruetaEnrique UruetaParalegal
